SARTAIN, Judge.
For reasons this day assigned in McMillan v. State Farm Mutual Automobile Insurance Company et al, La.App., 349 So.2d 949, the judgment of the district court in favor of State Farm Mutual Automobile Insurance Company and Helen J. McMillan Stilley, and against plaintiff, Thomas Hutchinson, is hereby reversed and set aside; and, judgment is hereby rendered in favor of plaintiff, Thomas Hutchinson, and against Linda T. Oliphant, Helen J. McMillan Stilley and State Farm Mutual Automobile Insurance Company, in solido, in the sum of $2,930.00, together with legal interest thereon from date of judicial demand, until paid. In all other respects the judgment appealed is affirmed. The costs in these consolidated cases are assessed one-third to Mrs. McMillan, individually, and two-thirds against Mrs. Linda T. Opiphant and State Farm Mutual Automobile Insurance Company, in solido.
REVERSED IN PART, AFFIRMED IN PART AND RENDERED.